Order entered May 20, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00036-CV

      MARTIN E. McGONAGLE, M.D. AND MARY E. McGONAGLE, Appellants

                                             V.

   STEWART TITLE GUARANTY COMPANY AND STEWART TITLE COMPANY
                 D/B/A CENTRAL TEXAS TITLE, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. Dc-11-06872

                                         ORDER
       Appellants’ unopposed motion for extension of time to file a motion for rehearing filed

May 15, 2014 is hereby GRANTED. Appellants’ motion for rehearing, if any, is now due to be

filed on or before May 26, 2014.


                                                    /s/   DAVID EVANS
                                                          JUSTICE